Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: numeral 120 refers to both the “boost supply” and “supply circuitry” (para 0025-0030).  Appropriate correction is required.
Claim Objections
Claims 1-20 are objected to because of the following informalities:  Regarding claims 1-20, it is advisable to include punctuations in phrases for clarity as some of the phrases as written create concerns of clarity. An example is provided below: In claim 1, at line 2, the phrase “a flow tube assembly receiving the flow having a coil …” as to “the flow tube assembly having a coil” (obvious) or “the flow having a coil” (unclear due to missing punctuation).  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 15, according to the specification at para 0025, it seems that the “current supply circuitry” and “a load leveling boost supply” are both the same components to perform two different functions as claimed, however, as claimed, it defines two different components, and thus it is confusing as to whether they are two different elements or is a single circuitry that performed both the functions. It would be advisable to clearly define the components of the load leveling boost supply compared to the current supply circuitry for clear distinction. Para 0025 indicates as follows:
[0025] The current applied to the coil 104 of the magnetic flow tube 102 is controlled by current supply circuitry 120. As discussed herein, current supply circuitry 120 operates as a load leveling boost supply.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 8, 10-11 and 15-17 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Gaertner (4,784,000).
Regarding claim 1, Gaertner teaches a magnetic flowmeter (Fig. 1) for measuring a fluid flow, comprising: a flow tube assembly (13) receiving the flow having a coil with first and second coil wires for receiving a coil current and responsively producing a magnetic field thereby generating an EMF in the fluid representative of a flow rate (Fig. 1); an EMF sensor (21) arranged to sense the EMF and generate an output indicating the flow rate; current supply circuitry (19) configured to apply a current supply signal to the coil; and a load leveling boost supply (Figs 2 & 3) configured to provide power to the current supply circuitry and condition the input current from a DC source to be nearly constant (col. 6, line 64- col. 7, line 5). 
Regarding claim 2, Gaertner teaches the current supply circuitry includes first and second switches (Q1) which couple the first and second coil wires respectively to a first supply conductor, and third and fourth switches which couple the first and second coil wires respectively to a second supply conductor (Fig. 2).
Regarding claim 3, Gaertner teaches the load leveling boost supply includes a power storage element configured to scavenge power from the coil when a direction of the current supply signal through the coil is reversed (Fig. 2 & 3).
Regarding claim 4, Gaertner teaches the power storage element comprises a capacitor (Fig. 2).
Regarding claim 8, Gaertner teaches the load leveling boost supply senses a voltage related to a voltage across the coil (col. 6, line 64 - col. 5, line 1) and responsively controls the current supply signal based upon the sensed voltage (Fig. 3).
Regarding claims 10 and 11, Gaertner teaches the load leveling boost supply coupled to an input voltage and configured to apply a voltage to the coil which is greater than the input voltage and the load leveling boost supply including a switch configured to selectively couple an inductor to electrical ground and thereby generate the voltage which is greater than the input voltage (Figs 2 & 3).
Regarding claim 15, Gaertner teaches a magnetic flowmeter (Fig. 1) for measuring a fluid flow, comprising: a flow tube assembly (13) receiving the flow having a coil (17) with first and second coil wires for receiving a coil current and responsively producing a magnetic field thereby generating an EMF in the fluid representative of a flow rate (Fig. 1); an EMF sensor (21) arranged to sense the EMF and generate an output indicating the flow rate; current supply circuitry (19) configured to apply a current supply signal to the coil; and power scavenging circuitry configured to recover power from the coil (Figs 2 & 3).
Regarding claims 16 and 17, Gaertner teaches the power scavenging circuitry includes a power storage element comprising a capacitor (Fig. 2).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7, 9 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Gaertner.
Regarding claims 5-7, 9 and 18-19, as to the load leveling boost supply including a current sensor configured to sense current flowing into the coil and responsively control the current supply signal based upon the sensed current or the load leveling boost supply including a current sensor configured to sense current flowing out of the coil and responsively control the current supply signal based upon the sensed current or the load leveling boost supply including current sense circuitry configured to sense a difference between a current flowing into the coil and a current flowing out of the coil and responsively control the current supply signal based upon the sensed current difference is nothing more than an obvious variants of the circuit components that would be achieved by including a component, such as the load leveling boost supply to include a current sensor that performs various functions as claimed since such an arrangement would provide adjustment and control of the current supply based on the measured current.
Claim 12-14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gaertner in view of (Zimmerman et al. (5,325,728) (hereinafter Zimmerman).
Regarding claims 12-14 and 20, Gaertner teaches all the claimed features except for the load leveling boost supply including a diode to prevent current from the coil from flowing into components of the load leveling boost supply when a direction of the current supply signal applied to the coil is reversed. Zimmerman teaches a diode (204) to prevent current from the coil flowing into the load level boost supply when a direction of the current supply is reversed and a switch to control the current supply as a function of the back EMF (col. 13, lines 35-43). It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide a diode in order current to flow in the opposite direction since such diodes are notoriously known in the art where the diodes are used to prevent such reverse current/voltage that would hinder the system operations.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Schulz et al. (5,372,045) teach a current supply circuit including a first, a second a third and a fourth switches and includes a coil current sensor which generates a non-alternating output representing the sensed alternating coil current amplitude. Gelecinskyj et al. (4,916,381) teaches a current source electrically energized by a variable excitation or supply for establishing a relatively constant current between current direction reversals in selected loads of widely differing impedances. The current source comprises a potential regulator for adjustably regulating supplied potential to provide a current through a current controller, a load and a current sensing means which supplies a signal to the current controller.  Geisler et al. (4,563,904) teach an excitation circuit to supply periodic current to the coil in alternating polarity and maintain the intensity of the current at a constant level for an electromagnetic flowmeter.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARSHAD R PATEL whose telephone number is (571)272-2187.  The examiner can normally be reached on Mon-Thu: 6:30-4:30; Mon: Telework; Tue-Thu: On Campus; Fri: Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 5712722388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HARSHAD R PATEL/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        9/13/2021